Citation Nr: 0122346	
Decision Date: 09/12/01    Archive Date: 09/19/01	

DOCKET NO.  00-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a previously disallowed claim for service connection 
for a back disorder has been reopened by submission of new 
and material evidence.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1982 to 
October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September, October and 
November 1999 by the Milwaukee, Wisconsin, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claim for service connection for a back 
disability.  The veteran's original claim for service 
connection for this disability had previously been disallowed 
by a rating decision of April 1995 which was confirmed in 
January 1996.  The veteran did not appeal those 
determinations.  In February 1999 he requested that the claim 
be reopened.

Subsequent rating decisions of late 1999 ultimately 
determined that the previously denied claim for service 
connection had not been reopened by the submission of new and 
material evidence.  Supplemental statements of the case 
issued in April 2000 and February 2001 addressed the new and 
material evidence question and set forth a legal conclusion 
that no such evidence had been submitted.  The Board is also 
under a legal duty, where a prior denial was unappealed and 
has become final, to determine whether new and material 
evidence has been submitted.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); aff'd 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The Board is neither required nor permitted to analyze the 
merits of a previously disallowed claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Accordingly, the new and material 
evidence question is the only matter over which the Board 
presently has jurisdiction.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
back disability was denied by the RO in rating decisions of 
April 1995 and January 1996; the veteran did not appeal those 
denials following notification thereof.

2.  Evidence received since the prior final disallowance of 
service connection for a back disability includes documents 
which bear substantially and directly on the issue, are 
neither cumulative nor redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

CONCLUSION OF LAW

Evidence received in support of the veteran's request to 
reopen his previously denied claim for service connection for 
a back disability is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Service department medical records show that in June 1983 the 
veteran was hospitalized for three days for treatment of 
injuries sustained in a parachute jump, including cervical 
neck strain, closed head injury, and a laceration of the 
nose.  During the following month the veteran required 
reevaluation for a low back injury received in the jump.  He 
reported pain radiating down both legs from the spinal cord 
with the pain most severe in the middle.  He had constant 
pain which got worse when he walked too much or lifted 
something heavy.  The clinical assessment was lower back 
strain.  In September 1984 the veteran complained of back 
pain of one month duration which he attributed to an accident 
a year earlier.  He had been taking aspirin and sleeping on 
the floor for months but the pain was getting worse.  An X-
ray showed a mild rotary scoliosis and mild kyphosis of the 
thoraco-lumbar spine but was otherwise negative.  In October 
1984 the veteran complained of increased back pain.  
Examination showed no present spasm.  There was pain in the 
L3 to L4 area radiating to the lumbosacral joints 
bilaterally.  The clinical assessment was low back pain of 
unknown etiology.  After review of the X-rays, it was noted 
that there were slight spasms of the lumbar paravertebral 
muscles.  Muscle strain was noted.  The veteran complained of 
lower back pain in May 1990.  He had had no recent trauma.  
He described having trouble walking.  Medication was 
prescribed.  On examination for separation in September 1993, 
the veteran complained of back pain associated with a 
parachute jump.  Examination of the spine was normal.  

The veteran filed his original VA compensation claim in 
January 1995 and listed a lower back problem among the 
disorders for which service connection was sought.  The RO 
reviewed the claim in April 1995 and denied service 
connection on the basis that an examination one year after 
the parachute accident showed a full range of motion with no 
degenerative changes and the separation examination had been 
normal.  

A November 1994 medical statement from a Dr. B. Loeffler was 
received in December 1995.  With respect to the back, Dr. 
Loeffler stated that the lumbar spine "has no pressure or 
percussion pain."  

In January 1996 the RO continued its prior denial of service 
connection for disability of the back and notice to the 
veteran was provided of the determination made and of his 
procedural and appellate rights.

In February 1999 the veteran asserted that he had had back 
problems throughout his military career and that he had 
received three-day profiles due to the pain but that many 
times he hid his pain.  He reported that in January 1999 
degenerative disc disease had been diagnosed.

Medical records from the Bellin Medical Group dated from 1997 
to early 1999 were received in February 1999.  In December 
1997 the veteran was seen for evaluation of back pain which 
developed after he rolled out of bed.  The assessment was low 
back strain.  He was seen on several other occasions for back 
pain.  Included was a statement from J. M. Spalding, M.D., 
who reported that the veteran had had intermittent back pain 
since his parachute injury.  In December 1998 the veteran had 
had a gradual onset of pain after running.  A CT scan had 
shown a disc bulge at L5 - S1.  An MRI had shown a moderately 
large L5 - S1 disc herniation with significant compression.  

Subsequently received were various documents from a worker's 
compensation claim due to the December 1998 injury.  J. G. 
Gmeiner, M.D., an orthopedic surgeon, examined the veteran in 
February 1999, at which time the veteran indicated that the 
injury had occurred as he was dribbling a basketball.  He 
reported having had spinal pain throughout the years since 
the 1983 accident but denied having any leg symptoms before 
December 1998.  He had been seeing a nurse practitioner and 
had improved with physical therapy.  Dr. Gmeiner concluded 
that the increased symptoms following the activities in the 
gym class (dribbling, running) were consistent with the 
natural manifestation of lumbar degenerative disc disease.  
In response to specific questions, he stated that the injury 
was not work-related and that it was "unknown" whether the 
surgery was related to the 1983 parachute injury.

In a January 1999 statement, C. J. Van Saders, M.D., 
expressed the opinion that the veteran's disc disease "is 
possibly related to his jump accident in 1983."  He indicated 
that the herniation was new from December 1998.  

Medical reports from the Howard Chiropractic Clinic are of 
record.  The veteran received a number of chiropractic 
treatments for back pain in April 1998.

The veteran underwent a VA orthopedic examination in July 
1999.  He reported that since the accident he had 
discontinued parachuting but had continued to have back pain 
off and on.  He had had back pain after service while working 
and took sick leave on the average of once every 45 days for 
what was diagnosed as back sprain.  The surgery performed in 
February 1999 brought improvement of the pain into the left 
foot but there had been worsening of buttock pain and 
numbness of the thigh.  The clinical impression based on the 
current examination was that he had left side L5 - S1 
radiculopathy which was the residual of a disc herniation at 
that level.  The examiner did not think that his disc 
herniation was related to service.  The examiner reasoned 
that if the service injury had created the disc problem, it 
was likely that the veteran would have some kind of disc 
degeneration at multiple levels, which was not shown on the 
MRI.

Statements dated in January, July and August 1999 were 
received from Dr. Van Saders.  In the January statement, Dr. 
Van Saders expressed the opinion that disc degeneration was 
possibly related to the veteran's jump accident in 1983.  

A large quantity of additional medical evidence was received 
at the Board in May and July 2001 after the appeal was 
certified to the Board.  The veteran waived his right to have 
this material considered initially at the RO.  Included were 
reports pertaining to hospitalization of the veteran at 
St. Mary's Hospital in December 1998 and in February 1999 for 
treatment of the low back.  During the February 1999 
hospitalization, surgery consisting of a left L5-S1 
hemilaminectomy, diskectomy and removal of sequestered 
fragment and foraminotomy was performed.  Also received were 
VA outpatient treatment records dated from July 1997 through 
February 2001. 

II.  Analysis.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2001).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  VA regulations further 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The RO denied the veteran's original claim for service 
connection for a back disability in 1995 on the basis that no 
chronic residuals of the injuries sustained in a 1983 
parachute jump were shown in service medical records.  That 
denial was final with respect to the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  

However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" is subsequently received.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (2000).  In 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
a two-step analysis to be applied in determining whether a 
claim should be reopened.  The Board must first determine 
whether the evidence received since the most recent prior 
denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett, Id.; see also Hodge v. 
West, 155 F 3d. 1356 (1998), and Elkins v. West, 12 Vet. App 
209 (2000).  

The pertinent definition of new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (2000), which 
provides as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

When the RO rendered its determinations as to the veteran's 
entitlement to service connection for a back disability in 
1995 and 1996, the evidence of record consisted of service 
medical records only.  Service medical records documented the 
occurrence of the parachute injury and referred to subsequent 
clinic visits for evaluation of back pain.  In view of the 
subsequent negative findings on X-rays and on examination for 
separation from service, the RO found that no residuals of an 
injury in service were manifest such as to permit an award of 
service connection, since no chronic disability was 
established.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The evidence added to the record since then consists in large 
part of medical records dated since 1997 showing the 
existence of degenerative disc disease at L5-S1 for which 
surgery was performed in February 1999.  These records 
include extensive statements of medical history provided by 
the veteran concerning the existence of recurring back 
problems since service, including during the period before 
the occurrence of a December 1998 accident which led to the 
diagnosis of disc disease and the decision to perform 
surgery.  The records also include statements of medical 
opinion suggesting a relationship between the current 
disability and service.  The question of whether this 
evidence is sufficient to justify a grant of service 
connection need not be resolved for the purpose of 
ascertaining whether the claim should be reopened.  The 
United States Court of Appeals for the Federal Circuit in 
Hodge, id., overruled a prior decision by the Court of 
Veterans Appeals in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) to the extent that Colvin, had required that the 
evidence needed be outcome-determinative in order to be new 
and material.

The medical evidence received since the prior final denial of 
service connection is not cumulative or redundant of any 
medical evidence of record at that time and it bears directly 
and substantially upon the factual issues that need to be 
resolved in order for service connection to be established, 
specifically, the existence of a current disability and a 
relationship or nexus between such disability and service.  
Such evidence is clearly of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
The question of whether this additional evidence in 
conjunction with the documents previously considered provides 
a basis for the granting of service connection is separate 
from the question of whether it constitutes new and material 
evidence to reopen the claim.  To reopen such a claim, it is 
required only that the criteria found in 38 C.F.R. § 3.156(a) 
be satisfied, and that requirement has clearly been met.  
Further review of the reopened claim must proceed in 
accordance with the discussion below.  

Lastly, it should be noted that amendments to VA regulations 
were promulgated while the present appeal was pending include 
a revision, effective August 29, 2001, of the definition of 
new and material evidence found in 38 C.F.R. § 3.156(a); 
however, those amendments were only applicable to claims 
which were filed after that date.  66 Fed. Reg. 45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a))  
(Authority: 38 U.S.C. 501, 5103A(f), 5108).  In the present 
case, the amendments would not change the result in any 
event.   


ORDER

The veteran's claim for service connection for a back 
disability has been reopened by submission of new and 
material evidence and the appeal is granted to that extent.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regulations implementing the VCAA have also been 
enacted.  66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions they 
contain.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92.  Therefore, a remand is 
required.  

The central question to be resolved is whether the veteran's 
postservice back disability is related to the injury received 
during service.  The Court held in Savage v. Gober, 10 Vet. 
App. 488 (1997) that the nexus element may be satisfied by 
application of the provisions of 38 C.F.R. § 3.303(b) on the 
basis of a showing of chronicity during service or continuity 
of symptomatology after separation.  While this principle was 
enunciated as part of a determination as to well 
groundedness, it is clearly relevant to a determination of 
the claim on the merits.  

The question of chronicity and/or continuity of 
symptomatology is medical in nature.  To provide a basis for 
addressing the point, the RO obtained a current VA 
examination report in which the examiner found no connection 
between the degenerative disc disease at L5 - S1 degenerative 
disc disease at L5 - S1 and a 1983 parachute injury.  That 
opinion does not fully address the inquiry that must be made.  
The opinion was limited to the question of whether the 
current disability was related to the parachute injury.  In 
view of the veteran's allegations of recurring back pain 
since service (which, incidentally, were recorded in post-
service medical records dated before December 1998), it must 
be determined whether such symptoms constituted a chronic 
disability of service onset.  If so, it must be medically 
determined whether the post December 1998 degenerative disc 
disease is etiologically related to that pathology.  The July 
1999 VA examination did not adequately address either point.

In addition, there is a medical statement from Dr. Van Saders 
suggesting the existence of a relationship between 
postservice back disability and the injury in service.  The 
claim would potentially benefit from allowing Dr. Van Saders 
to offer a further statement, if the veteran so desires, 
regarding this point.  The statutory language defining the 
benefit of the doubt rule provides that where "there is an 
approximate balance of positive and negative evidence" 
regarding a claim, the benefit will be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Consequently, the 
veteran should be accorded an opportunity to obtain a further 
statement from Dr. Van Saders or any other physician as to 
whether it is as likely as not, more likely than not, or less 
likely than not that the veteran has a postservice 
disability, however diagnosed, related to military service.  
A further VA opinion to clarify this matter should also be 
obtained.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should accord the veteran an 
opportunity to identify any additional 
medical providers, including both 
physicians and institutions (hospitals or 
clinics), from which he has received 
examination or treatment for his back 
throughout the entire period since 
military service.  Any available 
documentation which is identified should 
be requested.

2.  The RO should accord the veteran an 
opportunity to submit a further opinion 
from Dr. Van Saders or any other medical 
professional addressing the medical 
questions arising in this appeal, 
including the question of whether the 
veteran had a chronic low back disability 
before the December 1998 injury, whether 
any such disability is related to 
service, and whether the post December 
1998 degenerative disc disease with 
herniated nucleus pulposus at L5 - S1 is 
related either to service or to any 
chronic back disability which had its 
onset during service.  

3.  The RO should take appropriate steps 
to obtain a further medical opinion from 
a VA orthopedist regarding the etiology 
of his current back pathology.  The 
opinion may be based on a thorough review 
of the documentary evidence of record, 
though it must be recognized that the 
evaluating physician my find that a 
physical examination of the veteran if 
necessary.  Should that be the case, such 
examinations should be scheduled and 
completed.  On the basis of review of the 
complete file or, if necessary, findings 
on examination, the evaluator/examiner 
should respond to the following questions 
and provide a full statement of the basis 
for any conclusions reached. 

Is it more likely than not, as 
likely as not, or less likely 
than not that the veteran had 
a chronic low back disability 
before the December 1998 back 
injury and that any such 
disability had its onset 
during service or was related 
to the 1983 parachute injury?  

Is it more likely than not, as 
likely as not, or less likely 
as not that the degenerative 
disc disease manifest since 
December 1998 is related to 
the 1983 parachute jump injury 
or to any chronic back 
disability deemed to have 
commenced during service?  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals




 


